Citation Nr: 0807409	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
service connection claim for a psychiatric disability.

The veteran failed to appear at a Central Office hearing that 
was scheduled in June 2005.  However, in a March 2006 remand, 
the Board found that good cause had been shown for the 
veteran's failure to appear to the June 2005 hearing.  Thus, 
in the remand, the Board requested that another hearing be 
scheduled before a Veterans Law Judge.  Such a hearing was 
scheduled in June 2006, however, the veteran did not report 
for that hearing.  Based on the foregoing, the Board finds 
that any previous hearing request has been withdrawn.

Herein, the Board has reopened the veteran's service 
connection claim for a psychiatric disability.  The reopened 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  An April 1991 rating decision denied the veteran's 
service connection claim for a psychiatric disability; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  Evidence received since the April 1991 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a psychiatric disability.  


CONCLUSIONS

1.  An April 1991 rating decision denying the veteran's 
service connection claim for a psychiatric disability is 
final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence received since the April 1991 rating decision 
that denied the service connection claim for a psychiatric 
disability is new and material, and the veteran's service 
connection claim for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a psychiatric 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claims for a psychiatric disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an April 1991 decision, the RO denied service connection 
for a psychiatric disability, and the veteran was notified of 
that decision in the same month.  The veteran did not file a 
timely appeal and that decision became final.  38 U.S.C.A. 
§ 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since the April 1991 rating decision is final, the veteran's 
service connection claim for a psychiatric disability, may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the veteran's service connection claim for a psychiatric 
disability was denied in April 1991, the claims folder 
consisted of service medical records and a VA examination 
report.  Service medical records dated in March 1990 show a 
diagnosis of antisocial/immature personality traits.  Because 
of suicidal thoughts, the veteran was then referred in August 
1990 for an intensive psychiatric evaluation; diagnosis was 
personality disorder, antisocial type.  The veteran was 
ultimately recommended for administrative separation from 
service.  VA examination report dated in November 1990 shows 
no evidence of a psychiatric disability.  The RO denied the 
veteran's claim because the evidence did not show that the 
veteran had a current psychiatric disability, and the 
personality disorder diagnosed in service is not a "disease 
or injury" within the meaning of applicable VA statutes and 
regulations.  38 C.F.R. § 3.303(c). 

Evidence received since the April 1991 decision includes 
additional VA treatment records, private medical evidence, 
and the veteran's contentions.  Significantly, the private 
evidence and the additional VA medical evidence include 
diagnoses of paranoid schizophrenia.  This newly-received 
evidence is material in that it shows a current disability.  
It was not previously of record and bears directly and 
substantially upon the specific matter under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. §3.156 
(2007).  Accordingly, the veteran's claim of entitlement to 
service connection for a psychiatric disability is reopened.


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for a psychiatric disability; to 
that extent, the appeal is granted.


REMAND

The Board has reopened the veteran's service connection claim 
for a psychiatric disability.  Prior to analyzing this claim 
on the merits, the Board finds that further development is 
necessary.  

The veteran's primary contention is that his current 
psychiatric disability is related to his in-service 
psychiatric treatment.  As noted, the veteran received 
psychiatric treatment during service in 1990.  In this 
regard, according to a March 1990 service medical record, the 
veteran was diagnosed with antisocial/immature personality 
traits.  According to an August 1990 service evaluation 
report, the assessment was "acutely, has suicidal ideations 
with more than minimal risk.  His history fits more into a 
borderline personality disorder."  Paranoid schizophrenia 
was diagnosed after service in 1994.  The record also 
contains post-service diagnoses of anxiety, atypical 
psychosis, and alcohol abuse.  Thus, on remand, the Board 
finds that an etiology opinion is necessary to ascertain 
whether the veteran's psychiatric disability is related to 
any incident in service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

The examiner should note any currently 
diagnosed psychiatric disability, and 
then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current psychiatric 
disability is related to the veteran's 
in-service psychiatric treatment.  Any 
opinion should be reconciled with the 
service medical records dated in March 
1990 and August 1990, as well as the 
administrative discharge and the November 
1990 VA examination report.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a psychiatric 
disability.   All applicable laws and 
regulations should be considered. If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


